Citation Nr: 1030896	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  04-28 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel




INTRODUCTION

The Veteran had active service from April 1972 to November 1972 
and unverified periods of active and inactive duty for training 
in the Marine Corps Reserves from March 1972 to January 1974.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In a decision dated in October 2006, the Board found that new and 
material evidence had been received to reopen the Veteran's claim 
for service connection for a back disability.  Hence, the claim 
was reopened and remanded for further development and 
adjudication.  In January 2009 and September 2009 additional 
remands were necessary for due process reasons.  The case has now 
been returned to the Board for appellate review.  

The Veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge at the RO in March 2010.  A 
transcript of the proceedings is in the file.  The record was 
left open for a period of 60 days to allow the Veteran the 
opportunity to submit additional evidence in support of his 
claim.  Additional evidence was received and the Veteran 
submitted a waiver of RO review of the evidence in accordance 
with 38 C.F.R. § 20.1304 (2009).  


FINDING OF FACT

The medical evidence does not show that the Veteran's currently 
diagnosed low back disability is related to his military service 
and arthritis of the lumbosacral spine was not manifest to a 
compensable degree within one year of his discharge from service.  




CONCLUSION OF LAW

Residuals of a low back injury were not incurred in or aggravated 
by active service and arthritis of the lumbosacral spine may not 
be presumed to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

Duty to Notify

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; what subset of 
the necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the claimant 
may submit other evidence that may be relevant to the claim.  The 
requirements apply to all five elements of a service connection 
claim:  veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In a May 2007 letter, issued after the claim was reopened based 
on the receipt of new and material evidence, the Veteran was 
provided notice regarding what information and evidence is needed 
to substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, what 
information and evidence will be obtained by VA, and the need to 
advise VA of, or submit any further medical evidence relevant to, 
the claims.  He was also advised of how disability ratings and 
effective dates are assigned.  

The Board finds that any deficiency with respect to the timing of 
the notice provided is harmless.  The notice discussed above 
fully complied with the requirements of 38 U.S.C.A. § 5103, 5103A 
and 38 C.F.R. § 3.159, and the Veteran was fully informed of the 
evidence that was needed to support his claim.  Moreover, 
following the notice, the RO readjudicated the appeal in a 
September 2008 supplemental statements of the case.  Thus, the 
Board concludes that there is no prejudice to the Veteran due to 
any defect in the timing of the notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case or a supplemental 
statement of the case is sufficient to cure a timing defect).  
Hence, the Board finds that the duty to notify provisions have 
been satisfactorily met, and the Veteran has not pointed out any 
deficiency.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's service 
treatment records, post service VA and private treatment records, 
the relevant VA examination reports, the Veteran's statements, 
lay statements, and the Veteran's personal hearing testimony.  
Moreover, the VA examination report is adequate, as it was 
predicated on a review of the claims file, the pertinent evidence 
of record, and the Veteran's statements.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  Consequently, the Board's duty to assist has 
also been met in this case.  

The Veteran reported that he has been receiving Social Security 
disability benefits for the past 24 years.  However, at his 
personal hearing he testified that he was in receipt of the 
benefits due to a psychiatric disability.  Moreover, the previous 
denial for service connection for a back disability was made due 
to the fact that the Veteran had not been diagnosed with a 
chronic back disability.  Hence, the Board finds that he would 
not have been found to be disabled by the Social Security 
Administration due to a back disability if he was not shown to 
medically have one at the time of his claim which was at the same 
time as his claim for VA benefits.  Accordingly, the Board finds 
that the records are not relevant to the current appeal and VA is 
under no duty to obtain the records.  See Golz v. Shinseki, No. 
09-7039 (Fed. Cir. Jan 4, 2010).  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Thus, the record demonstrates that the Veteran had 
knowledge of what was needed to substantiate the claims, which 
cured any defect in the notice provided.  Any defect in the 
notice is not shown to have affected the essential fairness of 
the adjudication or to cause injury to the claimant.  As such, 
there is no indication that there is any prejudice to the Veteran 
in considering the matters on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).  

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as arthritis, if manifest to a 
degree of 10 percent within one year after separation from active 
duty, may be presumed to have been incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

The Veteran's service treatment records do not show that he was 
treated for a back injury, or that he was diagnosed with 
arthritis of the lumbosacral spine.  Clinical records do not show 
any complaints of back pain or any chronic back disability.  His 
initial claim for benefits was denied May 1984 based on a finding 
that there was no current evidence of a clinically diagnosed low 
back disability.  Additional evidence associated with the file 
since that denial included outpatient records showing post-
service treatment for back disability that has been diagnosed as 
among other things, degenerative arthritis.  The Veteran has 
asserted that he injured his back when he fell out of a bunk 
during his military service and that he has had back pain and 
back problems ever since.  He also submitted a "buddy" statement 
attesting to (1) witnessing him sustain the fall in service, (2) 
recalling the Veteran indicating he had injured his back at that 
time, and (3) recalling the Veteran thereafter having complaints 
of back pain related to the fall.  

The National Personnel Records Center reported that the Veteran's 
buddy was shown to have completed his training at a different 
time than the Veteran.  Hence, the Veteran's assertions that his 
"buddy" witnessed his fall from the bunk are inherently 
incredible.  

The Veteran was afforded a VA examination in August 2008.  After 
a thorough clinical evaluation, a discussion of the Veteran's 
medical history, and a review of the claims file, the examiner 
concluded that in the absence of any medical evidence documenting 
the existence of back disability from the injury in service, he 
would not be able to opine on the issue of whether the currently 
diagnosed back disorders were related to the in-service injury 
without resorting to mere speculation.  A private chiropractor 
made a similar assessment in a letter dated in March 2010.  He 
concluded that too much time from 1972 until now had passed to 
definitively conclude that there was a relationship between the 
current disabilities and the fall in service.  

Consequently, even conceding that the Veteran sustained a back 
injury during a fall from a bunk in service, the medical evidence 
does not relate the Veteran's currently diagnosed arthritis of 
the lumbosacral spine to that injury.  In the absence of a nexus, 
the claim may not be granted.  Moreover, the Board observes that 
there are no medical records documenting complaints of back pain 
or the presence of a chronic back disability to satisfy the 
continuity of symptomatology requirement of § 3.303(b) and 
arthritis of the spine was not medically documented within one 
year of the Veteran's discharge from service.  In this regard, 
the Board notes that a prolonged period without documented 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during and 
after military service, as evidence of whether an injury or 
disease was incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Here, the lack of clinical evidence reflecting 
treatment pertaining to a back disability until many years after 
discharge from service, considered in conjunction with the fact 
that the Veteran's service medical records failed to document any 
back treatment are against his claim for service connection.  
Hence, the Board concludes that in the absence of continuity of 
symptomatology, the Board service connection for a low back 
disability is not warranted.  

In adjudicating a claim, the Board must assess the competence and 
credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  The Board finds that the Veteran is 
competent to report that he has had pain in his back since 
service.  Nevertheless, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Additionally, competency of evidence must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  The Board 
finds that little probative weight can be assigned to any 
statement regarding the Veteran experiencing back pain since 
service as the Board deems such statements to be less than 
credible, when considered in conjunction with the record as a 
whole being void of any type of treatment for a back disability.  
In this regard, while the Board acknowledges that the absence of 
any corroborating medical evidence supporting his assertions, in 
and of itself, does not render his statements incredible, such 
absence is for consideration in determining credibility.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical documentation 
may go to the credibility and weight of veteran's lay testimony, 
but the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a low back disability is denied.  



____________________________________________
MARY VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


